Fourth Court of Appeals
                                          San Antonio, Texas
                                                January 23, 2015

                                             No. 04-15-00003-CV

                               IN THE INTEREST OF J.M.-H., Children,

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014-PA-00209
                              Honorable Richard Garcia, Judge Presiding


                                                 ORDER
       The reporter’s record was due January 20, 2014, but was not filed. 1 The court reporter,
Angie Jimenez, is reminded that, by statute, this appeal is accelerated, and is to take precedence
over other matters. TEX. FAM. CODE ANN. § 109.002(a) (West 2014).

        We ORDER Angie Jimenez, the court reporter, to file the reporter’s record on or before
February 2, 2015. The reporter is reminded that strict deadlines exist with regard to disposal of
appeals dealing with termination of parental rights. With regard to the appellate record, appellate
courts may not grant more than 30 days cumulatively with regard to extensions of time for the
reporter’s record in a termination appeal. TEX. R. APP. P. 28.4(b)(2).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court. The order is being served on the trial court because pursuant to
Rule 28.4(b) of the Texas Rules of Appellate Procedure, the trial court is required to direct the
responsible reporter to immediately commence the preparation of the record once an appeal is
filed, and if necessary, arrange for a substitute reporter to allow the responsible reporter to
complete the record relating to the termination. TEX. R. APP. P. 28.4(b)(1).



                                                               _________________________________
                                                               Marialyn Barnard, Justice

1
  The clerk’s record show the reporter’s record was requested by appellant on January 5, 2015. In the request,
appellant asserts the record is due January 15, 2015. This is incorrect. Admittedly, appellant filed his notice of
appeal on January 5, 2015, making it appear as if the record was due ten days later on January 15, 2015. However,
appellant filed a request for de novo review, and the district judge’s order adopting the associate judge’s report and
order was not signed until January 9, 2015, and it is the relevant order for purposes of appellate deadlines.
Accordingly, the reporter’s record was due ten days later, i.e., January 19, 2015; however, January 19, 2015, was a
state holiday, and therefore, the record was due January 20, 2015.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court